Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the he charging handle of claim 6 wherein the spring-loaded plate forms a wedge to seal the charging handle against both the lower portion of the receiver and an upper portion of the receiver (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packard (US 3,225,653).  Packard discloses a charging handle for blocking gasses discharged during the operation of a suppressed firearm comprising: a charging handle (Fig 6); a spring-loaded plate (44); and a first lever (52) wherein the spring-loaded plate and first lever are integrated into the charge handle and wherein the spring-loaded plate is configured to seal (defined broadly to mean to close by any form of fastening that must be broken before access can be gained; https://www.dictionary.com/browse/seal) against a lower portion of a receiver when the first lever is actuated to a locked position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packard (US 3,225,653) in view of Dunlap (US 6,311,603).  Packard discloses a charging handle for blocking gasses discharged during firing comprising: a charging handle; a lockable slide latch (44); and a first lever (52) wherein the lockable slide latch and lever are integrated into the charge handle and configured to interface against a lower portion of a receiver; wherein the slide latch is actuated to a locked position by the lever; and wherein in the locked position the slide latch locks to the receiver to form a seal (defined broadly to mean to close by any form of fastening that must be broken before access can be gained; https://www.dictionary.com/browse/seal).
Packard does not show, however, that the slide latch locks to prevent a discharge gas from escaping at the interface between charging handle and the receiver.  Dunlap teaches a device(s) (38, 40) used on a charging handle for preventing gas from discharging in the shooter’s face.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the charging handle in Packard to prevent discharge of gas from escaping at the interface between charging handle and the receiver.  The motivation (as taught by Dunlap) would be for preventing gas from discharging in the shooter’s face.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641